276 F.2d 652
Arthur J. RICHARDS, J. M. Foskey, Lester Manley, Annette C. Fawcett and Mrs. Patricia Richards, Appellants,v.C. O. SMITH, C. O. Smith, Jr. and Jack C. Smith, co-partners, trading as C. O. Smith Guano Company, Appellees.
No. 18081.
United States Court of Appeals Fifth Circuit.
April 11, 1960.

Larry E. Pedrick, Waycross, Ga., Marshall Ewing, Douglas, Ga., J. Mack Barnes, Waycross, Ga., George H. Gentithes, Warren, Ohio, Bennett, Pedrick & Bennett, Waycross, Ga., of counsel, for appellants.
Hoyt H. Whelchel, Moultrie, Ga., L. J. Bennet, Brunswick, Ga., Bennet, Gilbert, Gilbert & Whittle, Brunswick, Ga., Whelchel & Whelchel, Moultrie, Ga., of counsel, for appellees.
Before CAMERON, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
In three civil actions brought for injuries to or death of the plaintiffs or those they represent, consolidated for trial, the court below rendered summary judgment in favor of some of the defendants, but left the actions pending as to others. This appeal is from that order.


2
Being of the opinion that, under 28 U.S.C.A. §§ 1291 and 1292 and the decisions of this Court in Meadows v. The Greyhound Corp., 1956, 235 F.2d 233, King v. The California Co., 1955, 224 F.2d 193 (opinion on rehearing, 1956, 236 F.2d 413), and New Amsterdam Casualty Co. v. B. L. Jones & Co., 1958, 254 F.2d 917, the judgment appealed from is not a final judgment from which appeal may be prosecuted, the appeal is dismissed sua sponte.


3
Appeal dismissed.